Fourth Court of Appeals
                                      San Antonio, Texas
                                           October 25, 2018

                                         No. 04-17-00220-CV

           IN THE INTEREST OF A.B.R., W.C.R., AND K.R.R, MINOR CHILDREN,

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014-CI-19862
                           Honorable Stephani A. Walsh, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

           Appellee’s motion for rehearing is denied.


                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.



                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court